       Case 4:19-cv-06628-KAW Document 1 Filed 10/16/19 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       Moraya Investments, LLC, a                Act; Unruh Civil Rights Act
14     California Limited Liability
       Company; and Does 1-10,
15               Defendants.
16
17         Plaintiff Scott Johnson complains of Moraya Investments, LLC, a
18   California Limited Liability Company; and Does 1-10 (“Defendants”), and
19   alleges as follows:
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
23   level C-5 quadriplegic. He cannot walk and also has significant manual
24   dexterity impairments. He uses a wheelchair for mobility and has a specially
25   equipped van.
26     2. Defendant Moraya Investments, LLC owned the real property located
27   at or about 444 Embarcadero, Oakland, California, between August 2018 and
28   May 2019.


                                            1

     Complaint
       Case 4:19-cv-06628-KAW Document 1 Filed 10/16/19 Page 2 of 7




 1     3. Defendant Moraya Investments, LLC owns the real property located at
 2   or about 444 Embarcadero, Oakland, California, currently.
 3     4. Defendant Moraya Investments, LLC owned Jack London Inn Oakland
 4   located at or about 444 Embarcadero, Oakland, California, between August
 5   2018 and May 2019.
 6     5. Defendant Moraya Investments, LLC owns Jack London Inn Oakland
 7   (“Hotel”) located at or about 444 Embarcadero, Oakland, California,
 8   currently.
 9     6. Plaintiff does not know the true names of Defendants, their business
10   capacities, their ownership connection to the property and business, or their
11   relative responsibilities in causing the access violations herein complained of,
12   and alleges a joint venture and common enterprise by all such Defendants.
13   Plaintiff is informed and believes that each of the Defendants herein,
14   including Does 1 through 10, inclusive, is responsible in some capacity for the
15   events herein alleged, or is a necessary party for obtaining appropriate relief.
16   Plaintiff will seek leave to amend when the true names, capacities,
17   connections, and responsibilities of the Defendants and Does 1 through 10,
18   inclusive, are ascertained.
19
20     JURISDICTION & VENUE:
21     7. The Court has subject matter jurisdiction over the action pursuant to 28
22   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
23   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
24     8. Pursuant to supplemental jurisdiction, an attendant and related cause
25   of action, arising from the same nucleus of operative facts and arising out of
26   the same transactions, is also brought under California’s Unruh Civil Rights
27   Act, which act expressly incorporates the Americans with Disabilities Act.
28     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                            2

     Complaint
       Case 4:19-cv-06628-KAW Document 1 Filed 10/16/19 Page 3 of 7




 1   founded on the fact that the real property which is the subject of this action is
 2   located in this district and that Plaintiff's cause of action arose in this district.
 3
 4     FACTUAL ALLEGATIONS:
 5     10. Plaintiff went to the Hotel in August 2018 and May 2019 with the
 6   intention to avail himself of its goods and services, motivated in part to
 7   determine if the defendants comply with the disability access laws.
 8     11. The Hotel is a facility open to the public, a place of public
 9   accommodation, and a business establishment.
10     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
11   to provide accessible guestrooms.
12     13. On information and belief the defendants currently fail to provide
13   accessible guestrooms.
14     14. Additionally, on the dates of the plaintiff’s visits, the defendants failed
15   to provide accessible door hardware.
16     15. On information and belief the defendants currently fail to provide
17   accessible door hardware.
18     16. Moreover, on the dates of the plaintiff’s visits, the defendants failed to
19   provide accessible service counters.
20     17. On information and belief the defendants currently fail to provide
21   accessible service counters.
22     18. Plaintiff personally encountered these barriers.
23     19. By failing to provide accessible facilities, the defendants denied the
24   plaintiff full and equal access.
25     20. The lack of accessible facilities created difficulty and discomfort for the
26   Plaintiff.
27     21. The defendants have failed to maintain in working and useable
28   conditions those features required to provide ready access to persons with


                                               3

     Complaint
       Case 4:19-cv-06628-KAW Document 1 Filed 10/16/19 Page 4 of 7




 1   disabilities.
 2     22. The barriers identified above are easily removed without much
 3   difficulty or expense. They are the types of barriers identified by the
 4   Department of Justice as presumably readily achievable to remove and, in fact,
 5   these barriers are readily achievable to remove. Moreover, there are numerous
 6   alternative accommodations that could be made to provide a greater level of
 7   access if complete removal were not achievable.
 8     23. Plaintiff will return to the Hotel to avail himself of its goods or services
 9   and to determine compliance with the disability access laws once it is
10   represented to him that the Hotel and its facilities are accessible. Plaintiff is
11   currently deterred from doing so because of his knowledge of the existing
12   barriers and his uncertainty about the existence of yet other barriers on the
13   site. If the barriers are not removed, the plaintiff will face unlawful and
14   discriminatory barriers again.
15     24. Given the obvious and blatant nature of the barriers and violations
16   alleged herein, the plaintiff alleges, on information and belief, that there are
17   other violations and barriers on the site that relate to his disability. Plaintiff will
18   amend the complaint, to provide proper notice regarding the scope of this
19   lawsuit, once he conducts a site inspection. However, please be on notice that
20   the plaintiff seeks to have all barriers related to his disability remedied. See
21   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
22   encounters one barrier at a site, he can sue to have all barriers that relate to his
23   disability removed regardless of whether he personally encountered them).
24
25   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
26   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
27   Defendants.) (42 U.S.C. section 12101, et seq.)
28     25. Plaintiff re-pleads and incorporates by reference, as if fully set forth


                                               4

     Complaint
       Case 4:19-cv-06628-KAW Document 1 Filed 10/16/19 Page 5 of 7




 1   again herein, the allegations contained in all prior paragraphs of this
 2   complaint.
 3     26. Under the ADA, it is an act of discrimination to fail to ensure that the
 4   privileges, advantages, accommodations, facilities, goods and services of any
 5   place of public accommodation is offered on a full and equal basis by anyone
 6   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 7   § 12182(a). Discrimination is defined, inter alia, as follows:
 8            a. A failure to make reasonable modifications in policies, practices,
 9                or procedures, when such modifications are necessary to afford
10                goods,    services,    facilities,   privileges,    advantages,   or
11                accommodations to individuals with disabilities, unless the
12                accommodation would work a fundamental alteration of those
13                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
14            b. A failure to remove architectural barriers where such removal is
15                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
16                defined by reference to the ADA Standards.
17            c. A failure to make alterations in such a manner that, to the
18                maximum extent feasible, the altered portions of the facility are
19                readily accessible to and usable by individuals with disabilities,
20                including individuals who use wheelchairs or to ensure that, to the
21                maximum extent feasible, the path of travel to the altered area and
22                the bathrooms, telephones, and drinking fountains serving the
23                altered area, are readily accessible to and usable by individuals
24                with disabilities. 42 U.S.C. § 12183(a)(2).
25     27. When a business provides facilities such as guestrooms, it must provide
26   accessible guestrooms.
27     28. Here, accessible guestrooms have not been provided.
28     29. When a business provides door hardware, it must provide accessible


                                             5

     Complaint
       Case 4:19-cv-06628-KAW Document 1 Filed 10/16/19 Page 6 of 7




 1   door hardware.
 2     30. Here, accessible door hardware has not been provided.
 3     31. When a business provides facilities such as service counters, it must
 4   provide accessible service counters.
 5     32. Here, accessible service counters have not been provided.
 6     33. The Safe Harbor provisions of the 2010 Standards are not applicable
 7   here because the conditions challenged in this lawsuit do not comply with the
 8   1991 Standards.
 9     34. A public accommodation must maintain in operable working condition
10   those features of its facilities and equipment that are required to be readily
11   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
12     35. Here, the failure to ensure that the accessible facilities were available
13   and ready to be used by the plaintiff is a violation of the law.
14
15   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
16   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
17   Code § 51-53.)
18     36. Plaintiff repleads and incorporates by reference, as if fully set forth
19   again herein, the allegations contained in all prior paragraphs of this
20   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
21   that persons with disabilities are entitled to full and equal accommodations,
22   advantages, facilities, privileges, or services in all business establishment of
23   every kind whatsoever within the jurisdiction of the State of California. Cal.
24   Civ. Code §51(b).
25     37. The Unruh Act provides that a violation of the ADA is a violation of the
26   Unruh Act. Cal. Civ. Code, § 51(f).
27     38. Defendants’ acts and omissions, as herein alleged, have violated the
28   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s


                                              6

     Complaint
       Case 4:19-cv-06628-KAW Document 1 Filed 10/16/19 Page 7 of 7




 1   rights to full and equal use of the accommodations, advantages, facilities,
 2   privileges, or services offered.
 3      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 4   discomfort or embarrassment for the plaintiff, the defendants are also each
 5   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 6   (c).)
 7      40. Although the plaintiff was markedly frustrated by facing discriminatory
 8   barriers, even manifesting itself with minor and fleeting physical symptoms,
 9   the plaintiff does not value this very modest physical personal injury greater
10   than the amount of the statutory damages.
11
12             PRAYER:
13             Wherefore, Plaintiff prays that this Court award damages and provide
14   relief as follows:
15           1. For injunctive relief, compelling Defendants to comply with the
16   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
17   plaintiff is not invoking section 55 of the California Civil Code and is not
18   seeking injunctive relief under the Disabled Persons Act at all.
19           2. Damages under the Unruh Civil Rights Act, which provides for actual
20   damages and a statutory minimum of $4,000 for each offense.
21           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
22   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
23
24   Dated: October 14, 2019              CENTER FOR DISABILITY ACCESS
25
                                          By:
26
                                          ____________________________________
27
                                                 Amanda Seabock, Esq.
28                                               Attorney for plaintiff


                                                7

     Complaint
